523 Pa. 425 (1990)
567 A.2d 1043
COMMONWEALTH of Pennsylvania, Appellant,
v.
Louis DeFUSCO.
Supreme Court of Pennsylvania.
Argued December 15, 1989.
Decided January 5, 1990.
Gaele McLaughlin Barthold, Deputy Dist. Atty., Ronald Eisenberg, Chief, Appeals Div., Hugh J. Burns, Jr., Asst. Dist. Atty., William G. Chadwick, First Asst. Dist. Atty., for appellant.
*426 John M Elliott, Brian P. Kenney, Philadelphia, for amicus-Delaware River Port Authority.
Alan L. Yatvin, Philadelphia, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
McDERMOTT, J., did not participate in the consideration or decision of this case.